UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

In re: Hypervibe, Inc. Case No. 20-27367-GMH
Chapter 7

Debtor.

 

TRUSTEE’S REPORT OF SALE

 

Pursuant to Fed. R. Bankr. P. 6004(f), the trustee of the above-captioned case

hereby reports that, pursuant to the Court’s Order dated 62 lox , 2021, the bankruptcy

Estate’s interest in certain assets have been sold to DWP PPV, LLC, all as further set forth in the

attached Bill of Sale.

Dated this _.f be day of Lobe. / , 2021,

BRUCE A, LANSER, TRUSTEE

——

ruce A. Lanser
Chapter 7 Trustee

Bruce A. Lanser

Chapter 7 Trustee

Suite 201

N14 W24200 Tower Place
Waukesha, WI 53188
262/522-2280 (Ph.)
262/522-2289 (Fax)

blanser@lanserlaw.com

 

Case 20-27367-gmh Doc153 Filed 02/05/21 Pageiof3
 

UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF WISCONSIN

 

In re: Hypervibe, Inc. Case No. 20-27367-GMH
Chapter 7
Debtor.

 

GENERAL BILL OF SALE

 

For good and valuable consideration, receipt of which
is hereby acknowledged, the bankruptcy estate of Hypervibe, Inc.,
by Bruce A. Lanser, trustee, hereby sells to DWP PPV, LLC the
following assets for the sum of $25,000, pursuant to the
trustee’s Motion and the Order approving same, which documents
are on file with the clerk of the United States Bankruptcy Court
in the above referenced bankruptcy case:

1. All currently held merchandise described in the
bankruptcy schedules of Hypervibe, Inc. as merchandise related to
the 2019 festival carried to 2020;

2. All office furniture/equipment described in the
bankruptcy schedules of Hypevibe, Inc. as “office furniture at
American Drive;”

3. Polaris Ranger;

Bruce A. Lanser
Chapter 7 Trustee
Suite 201

N14 W24200 Tower Place
Waukesha, WI 53188
262/522-2280 (Ph.)
262/522-2289 (Fax)
blanser@lanserlaw.com

Case 20-27367-gmh Doc153 Filed 02/05/21 Page 2of3
 

4. All other currently held “hard assets” described in
the bankruptcy schedules of Hypervibe, Inc. as lawnmowers, weed-
whackers, hand tools, miscellaneous maintenance tools and
equipment at the festival site;

5. Customer lists and customer data; and

6. The estate’s interest in all rights to the trade
names “Rock USA” and “Country USA” and all other intellectual
property, including, but not limited to, other trade names, if
any, logos, artwork, designs, internet, social media and website
information, whether such rights and ownership arise out of
contract, common or statutory law.

The sale is “as is/where is” without warranty or
representation of any kind and is effective December 31, 2020.

Dated this (& day of ror , 2021.

BRUCE A. _ LANSER, TRUSTEE

a

Bruce A. Lanser
apter 7 Trustee

Bruce A. Lanser
Chapter 7 Trustee
Suite 201

N14 W24200 Tower Place
Waukesha, WI 53188
262/522-2280 (Ph.)
262/522-2289 (Fax)
blanser@lanserlaw.com

Case 20-27367-gmh Doc153 Filed 02/05/21 Page 3of3
